16-2342
Offor v. Mercy Medical Center, et. al.

                UNITED STATES COURT OF APPEALS
                    FOR THE SECOND CIRCUIT

                            SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER
THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY
ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Thurgood Marshall United
States Courthouse, 40 Foley Square, in the City of New York,
on the 4th day of October, two thousand seventeen.

PRESENT: DENNIS JACOBS,
         JOSÉ A. CABRANES,
         RAYMOND J. LOHIER, JR.,
                       Circuit Judges.

- - - - - - - - - - - - - - - - - - - -X

DR. CHINWE OFFOR,
         Plaintiff-Appellant,

            -v.-                                                16-2342

MERCY MEDICAL CENTER, ROCKVILLE CENTRE
DIVISION, CATHOLIC HEALTH SERVICES OF
LONG ISLAND, DR. SWARNA DEVARAJAN, DR.
JOHN P. REILLY,
         Defendants-Appellees.

- - - - - - - - - - - - - - - - - - - -X

FOR APPELLANT:                        IKE AGWUEGBO, New York, New
                                      York.

                                         1
FOR APPELLEES:             CHRISTOPHER G. GEGWICH, Nixon
                           Peabody LLP, Jericho, New York.

     Appeal from an order of the United States District
Court for the Eastern District of New York (Spatt, J.).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the order of the district court be
AFFIRMED.

     Dr. Chinwe Offor appeals from an order of the United
States District Court for the Eastern District of New York
(Spatt, J.)1: (1) denying her motion for sanctions against
defendants-appellees and their counsel and (2) granting
defendants-appellees’ motion for sanctions against Offor and
her counsel. The portion of the appeal taken from the grant
of sanctions against Offor has been dismissed for lack of
jurisdiction,2 see ECF No. 71; so the only issue remaining
on this appeal is the denial of Offor’s motion for
sanctions. We assume the parties’ familiarity with the
underlying facts, the procedural history, and the issues
presented for review.

     As an initial matter, we agree with the parties that
the denial of Offor’s motion for sanctions is currently
appealable notwithstanding that the grant of defendants-
appellees’ motion for sanctions is not. The two motions
involve completely separate and distinct circumstances, and
the outcome of one does not impact the outcome of the other,
and, because the denial of Offor’s motion preceded final
judgment on the merits, it “merge[d] with the judgment for
purposes of appellate review.” Shannon v. Gen. Elec. Co.,
186 F.3d 186, 192 (2d Cir. 1999).



    1
      Contrary to Offor’s assertions, United States
District Judge Arthur D. Spatt is indeed the author of the
decision from which she appeals.
    2
      The district court had not determined the amount of
sanctions at the time Offor appealed the sanctions order.
See Pridgen v. Andresen, 113 F.3d 391, 394 (2d Cir. 1997)
(“[O]rders awarding attorney’s fees as a sanction are not
appealable until the amount of the sanction has been
determined.” (emphasis omitted)).
                             2
     Offor invoked the district court’s inherent sanctions
power and 28 U.S.C. § 1927, charging that defense counsel
conspired with the Equal Employment Opportunity Commission
(“EEOC”) to prevent Offor from obtaining a copy of her EEOC
charge file.3 The district court found this “wholly
unsupported, speculative, and without any legal basis.”
Offor v. Mercy Med. Ctr., No. 15-CV-2219 (ADS) (SIL), 2016
WL 3566217, at *5 (E.D.N.Y. June 25, 2016).

     We review the denial of a motion for sanctions for
abuse of discretion. Perry v. Ethan Allen, Inc., 115 F.3d
143, 154 (2d Cir. 1997). We identify no such abuse here.
The only evidence presented in support of Offor’s sanctions
motion was a conversation between defense counsel and the
EEOC in which defense counsel sought to confirm that the
EEOC would not share Offor’s charge file (which contained
sensitive information) with anyone other than Offor and her
attorney. There is no evidence that defense counsel tried
to prevent Offor herself from obtaining the file, or that
counsel otherwise acted in bad faith. See Oliveri v.
Thompson, 803 F.2d 1265, 1272-73 (2d Cir. 1986) (holding
that imposition of sanctions under 28 U.S.C. § 1927 and
district court’s inherent power requires showing of bad
faith). Although Offor encountered obstacles in accessing
her charge file, there is no indication that defense counsel
erected them.




    3
      Offer also cites defense counsel’s purported failure
to redact what she claims is HIPAA-protected information
from certain EEOC submissions. However, because she did not
properly raise this argument in her sanctions motion before
the district court, we do not address it. See Singleton v.
Wulff, 428 U.S. 106, 120 (1976) (“It is the general rule, of
course, that a federal appellate court does not consider an
issue not passed upon below.”); Vintero Corp. v. Corporacion
Venezolana de Fomento, 675 F.2d 513, 515 (2d Cir. 1982) (“A
party who has not raised an issue below is precluded from
raising it for the first time on appeal.” (internal
quotation marks omitted)).
                             3
     For the foregoing reasons, and finding no merit in
Offor’s other arguments, we hereby AFFIRM the order of the
district court.

                           FOR THE COURT:
                           CATHERINE O’HAGAN WOLFE, CLERK




                             4